This bill of exceptions is prematurely brought. There has been no final decision of the case by the Superior Court. After demurrer to the declaration was overruled the issues were left upon the defendant's pleas to the counts in covenant and the plaintiff's replications thereto. There are also issues of fact raised by the pleadings upon the counts in assumpsit. These issues must be determined before there is a verdict or decision on the merits of the case upon which, or *Page 34 
upon the decision of a motion for a new trial, a bill of exceptions lies to this court. C.  P.A., §§ 490, 497;McDonald v. Providence Tel. Co., 27 R.I. 595.